Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION


CONTINUATION APPLICATION
This application is a Continuation of US Application 16/672,703 (now US Pat# 11191173).


Specification
The disclosure is objected to because of the following informalities: [0001] the US Pat# for application 16/672703 is missing.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hwang et al. US 6900629 B2.
	In reference to claim  1, Hwang teaches a patch panel (fig. 2) comprising: a circuit board (42; fig. 3); a jack module (43; fig. 2) mounted at the circuit board, the jack module (43; fig. 2) defining a front opening (near lead line 43; fig. 3) configured to receive a plug connector (70; fig. 3), the front opening of the jack module extending parallel with the circuit board (viewing “extending parallel with” as comparing the direction that the circuit board extends and the direction that the front opening extends are parallel.  See the first illustration below), the jack module including a plurality of main signal contacts (431; fig. 3.  See col. 3, lines 52-55 which states “…at least two contacts 431, 432 [only contact 431 is shown in FIGS. 3 and 4)…”) positioned in the jack module, the jack module also defining a cutout region (A; see the second illustration below); and a media reading interface arrangement (452 which operates 451 to communicate to the user that a plug has been mated with the jack) including a jack interface connector (4521, 45211; fig. 3 which interact with the plug 70) mounted to the circuit board  (42) at the cutout region (B) of the jack module, the jack interface connector including at least three contacts  (see col. 3, lines 65-67 through col. 4, line 1 which states “…at least one metal stick 4521…”.  This is seen to state there can be three contacts and to encompass the claimed “at least three contacts”) aligned with the cutout region (i.e. the contacts are in the cutout region of Hwang).

    PNG
    media_image1.png
    731
    877
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    701
    667
    media_image2.png
    Greyscale






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/03/2022